 



PURCHASE OPTION AGREEMENT

 

THIS PURCHASE OPTION AGREEMENT (“Agreement”) is made and entered into as of this
7th day of May, 2012, by and between OXFORD SUMMIT APARTMENTS II LLC, a Georgia
limited liability company (“Seller”), and SUMMIT CROSSING MEZZANINE LENDING,
LLC, a Georgia limited liability company and its successors and assigns
(collectively “Purchaser”).

 

GRANT OF OPTION TO PURCHASER

 

In consideration of the sum of ONE THOUSAND AND NO/100 DOLLARS ($1,000.00) in
cash paid by Purchaser to Seller (the “Option Fee”), and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Seller grants to Purchaser, its successors and assigns, on the
terms and conditions set forth below, the exclusive irrevocable right and option
(the “Option”) to purchase all right, title and interest of Seller in those
certain tracts or parcels of land containing approximately 10.5 acres of land
(the “Land”) located in Cumming, Georgia, identified and described on Exhibit
“A” attached hereto and made a part hereof (the Land and the real and personal
property described below is referred to collectively the “Property”). The Option
Fee shall not be credited against the Purchase Price at Closing. The Option Fee
shall be non-refundable, except as otherwise expressly set forth in this
Agreement.

 

The Property to be sold hereunder includes, without limitation, all buildings,
fixtures, structures and other improvements now or hereafter on, to or attached
to the above-described land, and all other property owned by Seller and attached
to the above described Land; all tenements, hereditaments, easements,
privileges, reversions, remainders and other rights and appurtenances belonging
or in any manner appertaining to the Land, including all reversionary interests
in and to any adjoining or abutting rights-of-way, as well as, to the extent
assignable, any and all tangible and intangible property owned or controlled by
Seller pertaining to the Land, including, without limitation, all
engineering and architectural design plans and specifications, licenses,
franchises, permits, zoning rights, density rights, prepaid impact fees, credit
for impact fees and other prepaid items, entitlements and governmental
applications, submittals and approvals, development orders, concurrency
certificates and other vested rights or claims pertaining to the Land.

 

STATEMENT OF AGREEMENT

 

The Option is granted on the following terms and conditions:

 

1.          Purchase Price. (a) The purchase price of the Property shall be
equal to NINETEEN MILLION TWO HUNDRED FIFTY-FOUR THOUSAND ONE HUNDRED FIFTY-FIVE
AND NO/DOLLARS ($19,254,155.00) (the “Purchase Price”). Notwithstanding anything
contained herein to the contrary, there shall be credited against the Purchase
Price at Closing, any amounts outstanding under the documents and instruments
evidencing and securing that certain $6,103,027.00 mezzanine loan (the
“Mezzanine Loan”) made on or about the date hereof from Purchaser to Seller and
evidenced by a Note dated as of even date herewith made by Seller to the order
of Purchaser in the principal face amount of $6,103,027.00 (as modified, amended
and/or restated from time to time, the “Mezzanine Note”; the Mezzanine Note and
the other documents, instruments and agreements evidencing, securing and
otherwise relating to the Mezzanine Loan are referred to herein as the
“Mezzanine Loan Documents”). The Purchase Price for the Property shall be
adjusted to account for any credits, prorations and adjustments provided in this
Agreement, and shall be paid to Seller at Closing by wire transfer of
immediately available funds.

 



 

 



 

2.          Term. Purchaser shall have the right to exercise the Option by
giving Seller written notice of exercise at any time commencing at 8:00 a.m. on
October 1, 2014 (the “Option Commencement Date”), through and including 5:00
p.m. on February 28, 2015 (the “Option Expiration Date”; the period on and after
the Option Commencement Date until the Option Expiration Date, is hereinafter
sometimes referred to as the “Option Term”).

 

3.          Warranty of Title and Authority. Seller represents and warrants that
(a) Seller has full right, power and authority to execute and deliver this
Agreement and to consummate the purchase and sale transactions provided for
herein without obtaining any further consents or approvals from, or the taking
of any other actions with respect to, any third parties; (b) at the Closing,
Seller will convey to the Purchaser good and marketable, fee simple title to the
Property, free and clear of all liens and encumbrances, subject only to taxes
for the current year not yet due and payable (which taxes shall be prorated at
Closing) and the Permitted Encumbrances, and (c) no other options to purchase,
purchase agreements, purchase and sale agreements, rights of refusal or other
rights or options to acquire or lease all or any portion of the Property (except
leases permitted under the Mezzanine Loan Documents (the “Permitted Leases”)),
or any gas, oil, coal or mineral rights with respect to the Property, exist.

 

4.          Title Examination. Within thirty (30) days after Purchaser’s
exercise of the Option, Purchaser shall have the right to obtain, at Purchaser’s
expense, a current survey of the Property (the “Updated Survey”) and an ALTA
Title Commitment for the Property from a title company acceptable to Purchaser
(the “Title Company”), setting forth the status of title to the Property, and
showing all liens, claims, encumbrances, reservations, restrictions and other
matters, if any, relating to the Property (the “Title Commitment”), including
legible copies of all encumbrances, restrictive covenants and other documents
evidencing exceptions to said Title Commitment (the “Exception Documents”). If
the Title Commitment and/or Updated Survey reveals any exception(s) to title to
which Purchaser objects (a “Title Objection”) and is(are) not either (i) listed
as title exceptions in the title insurance policy and/or survey obtained by
Seller in connection with the closing of the Mezzanine Loan and/or (ii)
permitted by this Agreement (collectively, the “Permitted Encumbrances”),
Purchaser may notify Seller in writing that it would like Seller to cure or
remove such Title Objections. Seller shall have the right, but not the
obligation (except as set forth below), to remedy or cure any such Title
Objection(s) during the twenty (20) day period following Seller’s receipt
thereof (the “Cure Period”). Purchaser shall have the continuing right to have
such title examination and Title Commitments updated from time to time, and to
obtain updates to the Survey, and to give Seller written notice of any Title
Objections appearing of record, or otherwise created, after the effective date
of the initial Title Commitment and being revealed by any title examination,
Survey or investigation of the Property, and Purchaser shall be entitled to
object (in the same manner as set forth hereinabove) to matters shown by the
updated Title Commitments or updated Survey or investigations. Seller shall have
the right, but not the obligation (except as set forth below), to remedy those
Title Objections identified by Purchaser to the satisfaction of Purchaser within
twenty (20) days after Purchaser’s notice. If any of the Title Objections are
not so cured or remedied, or provision satisfactory to Purchaser made therefor,
prior to any closing date selected by Purchaser, then Purchaser, at its
election, shall have the right and option to either: (a) accept title to the
Property subject to said uncured Title Objections that Purchaser elects to
accept, and any Title Objection accepted by Purchaser in writing shall become
part of the Permitted Encumbrances; or (b) terminate this Agreement by written
notice to Seller, in which event, immediately upon receipt of said notice, this
Agreement shall terminate, be null and void and of no further force or effect.
Notwithstanding the foregoing, Seller, at Seller’s sole cost and expense, shall
be obligated to cure or remove at or before Closing all mortgages, deeds of
trust, deeds to secure debt, judgments liens, mechanics and materialman’s liens,
and other monetary liens against the Property, whether or not Purchaser objects
thereto, and Purchaser shall credit the cost to cure, satisfy, release and
remove such matters against the Purchase Price provided the same is actually
paid by Purchaser or Title Company on Seller’s behalf. In addition, Seller shall
not allow any easements, liens, leases, licenses, permits or other encumbrances
to be placed on or granted with respect to the Property, nor shall Seller convey
any rights in the Property, without the prior written consent of Purchaser,
except to the extent expressly permitted, or consented to in writing by
Purchaser under the Mezzanine Loan Documents. If any such prohibited easements,
liens, leases, licenses, permits or other encumbrances arise after the Effective
Date, notwithstanding any other term or provision of this Agreement to the
contrary, Seller shall, at its sole cost and expense, cure, satisfy, release and
remove such matters prior to Closing; provided, however, that any easements or
encumbrances that are taken by eminent domain shall be governed by the terms of
Section 5 immediately below.

 



2

 

 

5.          Eminent Domain. If, prior to the Closing, all or any material part
of the Property is taken by eminent domain or if condemnation proceedings are
commenced, Purchaser may terminate this Agreement by delivery of written notice
to Seller, in which event neither party shall have any further liability to the
other except as otherwise expressly set forth in this Agreement. If Purchaser
does not elect to terminate this Agreement and Purchaser exercises the Option,
then at Closing there shall be credited to the Purchase Price all condemnation
proceeds received by Seller prior to Closing and Seller shall assign, transfer
and set over to Purchaser at the Closing in form satisfactory to Purchaser all
of Seller’s right, title and interest in and to any condemnation awards that
remain to be paid for such taking.

 

6.          Inspections and Survey. From and after the Effective Date until the
Closing or any earlier termination of the Agreement pursuant to a right granted
herein (such period referred to herein as the “Term of this Agreement”),
Purchaser and its agents shall have, and Seller hereby grants to Purchaser, the
right to make and perform any inspections, studies, evaluations, explorations,
surveys (both boundary line and topographical) and tests on and to the Property
as Purchaser shall desire, including, without limitation, Phase I, Phase II and
other environmental inspections, soils tests, samplings, drilling and
maintenance of test wells, percolation tests and studies and other engineering
tests. Purchaser shall provide Seller with reasonable prior notice before
entering the Property to conduct any such investigations or inspections. Seller
shall extend all reasonable cooperation to Purchaser, its agents, employees and
contractors to facilitate such investigations and approvals. Purchaser, at
Purchaser’s expense, shall have the right to cause a licensed surveyor or
engineer to prepare an ALTA land title boundary and improvements survey of the
Property (or an Updated Survey) (the “Survey”), establishing the boundaries of
the Property. The Survey shall certify the acreage of the Property to the
nearest hundredth of an acre. Seller grants Purchaser the right of ingress and
egress on, over, through, across, to and from the Property and Seller’s other
adjoining property, if any, for the purpose of making the foregoing inspections.
Purchaser reserves the right to make written objections to title based upon the
Survey or any update thereto as provided in Section 4 above. In addition to the
Limited Warranty Deed (as hereinafter defined), Seller shall execute and deliver
to Purchaser a Quitclaim Deed at Closing conveying the Property based upon legal
description of the Property taken from the Survey (the “Quitclaim Deed”).

 



3

 

 

By entering the Property for this or any other purpose, Purchaser accepts the
risk of any physical damage Purchaser or its agents or contractors may cause to
the Property or Seller’s personal property on the Property, and agrees, in the
event Purchaser does not purchase the Property, to repair any damage caused by
Purchaser or its agents or contractors to the Property, including closing, in
accordance with Applicable Law (as hereinafter defined), any test wells.
Purchaser agrees to keep the Property free and clear of any mechanic’s or
materialmen’s liens resulting from Purchaser’s or its agents’ or contractors’
activities on the Property and to restore the Property, to the extent
practicable, to its original condition prior to such activity by Purchaser.
Additionally, Purchaser agrees to indemnify Seller against and hold Seller
harmless from all liability caused by Purchaser’s or its agents’ or contractors’
gross negligence or willful misconduct in connection with Purchaser’s or its
agents’ or contractors’ activities on the Property during the Term of this
Agreement, except to the extent caused by the negligence or willful misconduct
of Seller, its agents, employees, managers, tenants, subtenants, licensees,
permittees, invitees, contractors or subcontractors. Notwithstanding the
foregoing indemnity, the parties agree that in no event shall Purchaser be
liable with respect to any claims, damages, liabilities or expenses arising out
of the mere discovery by Purchaser or its agents or contractors, or the failure
to report, any pre-existing conditions, or any acts or omissions of Seller, its
agents, employers, contractors, officers or invitees. The provisions of this
paragraph shall survive the expiration or any earlier termination of this
Agreement.

  

7.          Exercise of Purchase Option. If Purchaser elects to exercise this
Option, it shall do so by sending a written notice of such exercise to Seller
prior to the expiration of the Option Term. Purchaser’s notice shall specify the
date and time that the closing of the purchase and sale of the Property (the
“Closing”) will take place, which shall be no earlier than the date that is
thirty (30) days after the date of the exercise of the Option and no later than
the date that is forty-five (45) days after the date of the exercise of the
Option. Purchaser and Seller shall conduct an escrow-style closing through the
Title Company so that it will not be necessary for any party to physically
attend the Closing. Notwithstanding any provision to the contrary in this
Agreement, if the notice of exercise is mailed via the U.S. Postal Service, the
notice shall be deemed to have been delivered when mailed if sent with prepaid
postage by certified or registered mail, or if sent via overnight delivery
service, the notice shall be deemed to have been delivered when deposited with
such overnight delivery service.

 

Within three (3) business days following Purchaser’s exercise of the Option, ONE
THOUSAND AND NO/DOLLARS ($1,000.00) shall be paid by Purchaser to Title Company
as earnest money (the “Earnest Money”). The Earnest Money shall be held in a
segregated interest bearing account by Title Company. All interest and earnings
shall be paid to Purchaser. The Earnest Money shall be credited against the
Purchase Price at Closing. Title Company shall act as escrow agent until Closing
and shall hold and disburse the Earnest Money as provided in this Agreement.
Seller shall have no right to receive any payment of the Earnest Money unless
Seller terminates this Agreement in accordance with Section 16(a) below as a
result of an uncured default of this Agreement by Purchaser, or the Earnest
Money is credited against the Purchaser Price due at Closing. Seller and
Purchaser agree to cause to be executed, acknowledged and delivered to Title
Company such further reasonable and necessary escrow instruments and documents
requested by the Title Company in connection with Title Company holding and
disbursing the Earnest Money and Title Company conducting the Closing, in order
to carry out the intent and purpose of this Agreement.

 



4

 

 

8.          Intentionally Omitted.

 

9.          Closing Documents. The Title Company shall serve as the disbursing
agent for the Closing. At the Closing, Seller at its expense, shall deliver or
cause to be delivered to Purchaser the following:

 

(a)          release(s) of liens, from all lienholders holding liens affecting
the Property (other than liens in favor of Purchaser under the Mezzanine Loan
Documents).

 

(b)          a Limited Warranty Deed in recordable form conveying good and
marketable Indefeasible Fee Simple Title (as hereinafter defined) to the
Property to Purchaser, its successors or assigns, free and clear of all liens
and encumbrances other than Permitted Encumbrances, in form and substance
reasonably satisfactory to Purchaser (the “Limited Warranty Deed”).

 

(c)          the Quitclaim Deed.

 

(d)          An affidavit in the form required by Section 1445 of the Internal
Revenue Code of 1986 to establish that the Seller is not a foreign person.

 

(e)          Such affidavits, agreements or certifications required by the Title
Company to issue the Title Policy (as hereinafter defined).

 

(f)          an Owner’s Policy of Title Insurance (the “Title Policy”) in the
amount of the Purchase Price issued by Title Company, insuring that Purchaser is
the owner of indefeasible title to the Property, together with any easements,
rights of way and appurtenances benefiting or serving the Property, subject only
to the Permitted Encumbrances, provided further that, all exceptions, conditions
or requirements described in the Title Commitment obtained from Purchaser, as
updated from time to time, shall be released and/or satisfied prior to or at
Closing by Seller, at Seller’s sole expense, and no such items shall be
exceptions to the Title Policy (herein referred to as “Indefeasible Fee Simple
Title”). Notwithstanding the first line of this Section 9 above, the cost of all
title examination fees, costs and expenses, and the cost of any title insurance
premium and endorsement costs, shall be paid by Purchaser.

 



5

 

 

(g)          Seller and Purchaser shall execute and deliver an assignment
agreement whereby Seller shall assign and transfer to Purchaser all rights,
title and interest of Seller in and to any leases, intangibles and other
personal property, if any, with respect to the Property. Seller shall assign all
leases to Purchaser at Closing, and Purchaser shall assume all liability
thereunder. Seller hereby agrees (which agreement shall survive the closing) to
indemnify, defend, and hold Purchaser free and harmless from any loss, injury,
liability, damage, claim, lien, cost or expense, including attorneys’ fees and
costs, arising out of any claims related to such leases arising or accruing
prior to Closing Date

 

(h)          Seller shall execute a certified rent roll for the Property.

 

(i)          Seller shall execute and deliver to Title Company an Owner’s
Affidavit in a form satisfactory to the Title Company so as to enable the Title
Company to issue the Title Policy without any of the standard title exceptions.

 

(j)          Seller shall deliver to Purchaser instruments reasonably
satisfactory to Purchaser and the Title Company reflecting the proper authority
of Seller to consummate the transactions contemplated by this Agreement.

 

(k)          Seller and Purchaser shall each execute such other instruments as
are customarily executed in the State where the Property is located to
effectuate the conveyance and acceptance of property similar to the Property,
and to transfer the Property, with the effect that, after the Closing, Purchaser
will have succeeded to all of the rights, title and interests of Seller related
to the Property and Seller will no longer have any right, title or interest in
and to the Property.

 

(l)          Purchaser shall at the conclusion of the Closing pay the Seller the
Purchase Price, subject to credits, prorations and adjustments to the Purchase
Price as set forth in this Agreement, including Section 1 hereof, in readily
available funds and said funds shall be wired to the Seller at such time on the
day of the Closing pursuant to the Seller’s wiring instructions.

 

10.         Possession. Seller shall deliver exclusive possession of the
Property to Purchaser at the Closing, in the same condition as on the date that
Purchaser exercises the Option, ordinary wear and tear excepted, free and clear
of all tenants, occupants, parties in possession, leases and licenses, except
tenants under Permitted Leases.

 

11.         Proration of Taxes, Income and Rents. Subject to Section 1 of this
Agreement, the following items pertaining to the Property shall be prorated as
of midnight of the day immediately preceding the day of Closing: rents; fees and
assessments; any prepaid expenses and obligations relating to the Property;
accrued expenses; ad valorem real estate taxes for the year of Closing; water
and other utility charges; and all other items of income and expense with
respect to the Property. There shall be a proration of personal property taxes,
if any, for the year of Closing. Real estate taxes shall be prorated based upon
the amount of said taxes for the year in which the Closing occurs if said amount
is known at the time of the Closing (after making a fair and reasonable
allocation of such assessment between the Property and any other property
covered by such assessment); if said amount is not known, then such taxes shall
be prorated on the basis of the taxes assessed for the preceding year after
making a fair and reasonable allocation of such assessment between the Property
and any other property covered by such assessment. Notwithstanding the
foregoing, Purchaser, at the sole discretion of Purchaser, shall have the right,
in the name of Purchaser or Seller but at the expense of Purchaser, to contest
and appeal any such tax or assessment, and any adjustment in proration shall be
based upon the amount of such taxes finally determined upon such contest or
appeal and shall be paid promptly upon the determination of such amount, if
Purchaser shall elect to make such contest or appeal. Subject to Section 1 of
this Agreement, Seller shall be responsible for all utility or other expenses of
the Property incurred through the Closing Date.

 



6

 

 

Seller shall deliver to the Purchaser any rents paid to the Seller by Tenants,
subsequent to the Closing Date. No proration shall be made for rents delinquent
as of the Closing Date (hereinafter called the “Delinquent Rents”). All rent
collected on or after the Closing Date by Seller or Purchaser shall be allocated
to the most recent month for which rental is due for that Tenant, including
Delinquent Rents. Any Delinquent Rents collected by Purchaser after Closing
shall be paid by Purchaser to Seller.

 

Purchaser shall take all steps reasonably necessary to effectuate the transfer
of any utilities for the Property to its name as of the Closing Date, and where
necessary, post deposits with the utility companies. Seller shall ensure that
all utility meters, if any, for the Property are read as of the Closing Date.
Seller shall pay all utilities, if any, up to and including the Closing Date and
all utilities for the Property thereafter shall be paid by Purchaser. Seller
shall be entitled to recover any and all deposits held by any utility company
for the Property as of the date of Closing unless otherwise agreed by Purchaser
and Seller in which case the deposit(s) will be assigned to Purchaser who shall
have rights to have the deposit(s) released to it upon satisfaction of the
conditions imposed by the utility company.

 

12.         Brokers. Each of Seller and Purchaser represents and warrants to the
other that it has not hired, engaged, consulted or dealt with any broker or
agent to which the other party has or will have any obligation. Seller agrees to
pay any commissions due any broker or agent Seller dealt with in connection with
this Agreement. Seller agrees to indemnify and hold Purchaser and the Property
harmless from and against any claims, demands, liabilities, losses, liens, costs
and expenses (including reasonable attorneys’ fees and expenses) and damages, of
any kind or natures (collectively “claims”), arising from or in connection with
Seller’s breach of the representations or warranties contained in this Section
12, any failure of seller to pay the commission due any broker or agent that
Seller dealt with, or any other claims made by any broker or agent that Seller
dealt with. Purchaser agrees to indemnify and hold Seller harmless from and
against any claims arising from or in connection with Purchaser’s breach of the
representations or warranties contained in this Section 12, or any other claims
made by any broker or agent that Purchaser dealt with. If for any reason
whatsoever the purchase and sale hereunder is not closed, including but not
limited to failure to close due to default by Seller or default by Purchaser, no
commission shall be owing to any broker, agent finder or other person under this
Agreement by any party hereto. The provisions of this Section 12 shall survive
the Closing, and any earlier termination or expiration of this Agreement.

 

13.         Closing Expenses. The Seller shall pay any costs incurred to clear
title to the Property. The Seller shall pay the State and local transfer taxes
(and State and County Revenue Stamps) and any settlement fees charged by the
Title Company to conduct the Closing. The Purchaser shall pay for the cost of
the Purchaser’s investigation of the Property, the cost to record the Limited
Warranty Deed, and the Quitclaim Deed, the cost of the Updated Survey, the
costs, expenses and examination fees for obtaining the Title Commitment for the
Property (including legible copies of all title exceptions) and the title
insurance premium and title endorsement fees for the title policy in the amount
of the purchase price issued to the Purchaser at the Closing. The Seller and
Purchaser shall each be responsible for its own attorneys’ fees.

 



7

 

 

14.         Intentionally Omitted.

 

15.         Representations and Warranties. Seller represents and warrants that,
as of the Effective Date and through the date of Closing, and renewed as of the
date of Closing, (a) there are no pending, and, to Seller’s actual knowledge and
belief, no threatened, claims, lawsuits, administrative proceedings, enforcement
actions or investigations concerning the Property by any private party or
governmental entity, nor has Seller received written notice of any such
activities, and Seller agrees to give Purchaser prompt written notice of any
such actions or investigations instituted between the date hereof and the date
of Closing, (b) Seller has not received any written notice of any judicial or
administrative consent orders calling for compliance with any legal requirement
or for correction of any violation with respect to the Property, (c) Seller has
not received written notice that the Property has been the site of any activity
that would violate any environmental law or regulation of any governmental body
or agency having jurisdiction over the Property, (d) to Seller’s actual
knowledge and belief, there are not now and have never been any solid or
hazardous wastes, substances, chemicals, or constituents, petroleum, or other
dangerous or toxic substances, stored, placed, treated, released or disposed of
anywhere on the Property in a manner or at a location that has given or would
give rise to liability, including any liability for response costs, corrective
action costs, personal injury, property damage, natural resources damages or
attorney fees, pursuant to any applicable federal, state or local law, rule or
regulation, (e) Seller has not received written notice that the Property is not
in compliance in any material respect with any federal, state and local,
statutes, rules, regulations, codes, ordinances, orders, directives and other
applicable laws, including, without limitation environmental laws (collectively
“Applicable Law”), (f) Seller is not a party to any pending litigation,
arbitration, mediation or other proceeding with respect to the Property, nor
does Seller have any actual personal knowledge of, any threatened litigation
with respect to the Property or any portion thereof, (g) Seller has received no
written notice of, nor does Seller have any actual knowledge of, any pending or
threatened special assessment, taking or condemnation with respect to the
Property or any portion thereof, (h) Seller is not a party to any agreements
with any governmental or quasi-governmental entity, agency or department
regarding the Property or any part thereof, (i) to Seller’s actual knowledge no
agreements exist with any governmental or quasi-governmental entity, agency or
department that would restrict the use or development of the Property or any
part thereof or access thereto, except the Permitted Encumbrances, and (j)
Seller has not received written notice of any regulatory, governmental or other
changes that would adversely affect the use or development of the Property. For
purposes of this Agreement, the terms “to Seller’s actual knowledge and belief,”
“to Seller’s knowledge” and other terms of similar import shall mean and
include, without limitation, the knowledge of W. Daniel Faulk, Jr. and Richard
A. Denny, III, the individuals who, in the ordinary course of their
responsibilities, have the primary responsibility for the matters being
represented and warranted and are the primary representatives of Seller
regularly involved with the management and operation of the Property . Seller
agrees to give prompt oral and written notice to Purchaser of its receipt of any
notice of a violation of any law, rule, regulation, ordinance or code covered
herein, or of any notice of any other claim relating to the environmental
condition of the Property, or the occurrence, or failure to occur, of any matter
that would render untrue any of the representations or warranties set forth in
this Agreement.

 



8

 

 

The warranties and representations set forth above in this Section 15 shall be
deemed remade as of Closing and shall be updated by Seller prior to Closing, if
necessary, to reflect any change in such warranties and representations as are
necessary to correct any knowledge of facts obtained by Seller following the
date of this Agreement. The representations and warranties under this Agreement
shall survive only for a period of one hundred eighty (180) days from the date
of the Closing (the “Closing Date”).

 

16.         Default. (a)          If Purchaser defaults under this Agreement and
such default continues for five (5) days after receipt of written notice of
default from Seller to Purchaser, the sole and exclusive remedy of Seller shall
be to terminate this Agreement by giving Purchaser a further written notice of
termination while such default is outstanding and uncured, whereupon, Seller
shall keep and retain the Option Fee paid prior to the date of such default, and
Title Company shall pay the Earnest Money to Seller, as full liquidated damages
for Purchaser’s default, it being agreed that Seller’s damages as a result of
any default by Purchaser might be impossible to ascertain and that the Option
Fee and Earnest Money are not and shall not be deemed to be a penalty, but are a
reasonable estimate of such damages; provided, however, that the foregoing shall
not be construed to limit any right Seller shall have to indemnification from
Purchaser as provided under the terms of Sections 6 and 12 hereof.

 

(b)          In the event the purchase and sale contemplated hereby is not
closed by reason of Seller’s inability, failure or refusal to perform Seller’s
obligations hereunder, or in the event of Seller’s breach of its covenants
hereunder, or in the event any warranty or representation made herein by Seller
proves materially untrue and is not waived by Purchaser, then, Escrow Agent
shall immediately return the Earnest Money to Purchaser, and Purchaser may
thereupon avail itself of any and all remedies at law or in equity, including,
without limitation, a suit for specific performance of this Agreement.

 

17.         Intentionally Deleted.

 

18.         Memorandum of Option to Purchase. Seller shall execute a Memorandum
of Option to Purchase, in recordable form, which Purchaser may record at
Purchaser’s expense at the applicable Recorder of Deeds or similar office in the
County wherein the Property is located. In the event the Term of the Option
expires or is terminated by Seller or Purchaser in accordance with the terms
hereof, the Purchaser shall, within fifteen (15) days after written notice and
request from Seller, execute and deliver to Seller a release of any Memorandum
of Option to Purchase in recordable form.

 

19.         Seller’s Covenants. (a) During the Term of this Agreement, Seller
shall not: (i) enter into any other agreement, or amend or modify any existing
agreement, for the use, sale or lease of the Property, except for Permitted
Leases, and Seller shall not enter into any agreement with respect to the
Property which would survive the Closing or otherwise affect the use, operation
or enjoyment of the Property after the Closing, except to the extent consented
to in writing by Purchaser or as permitted under the Mezzanine Loan Documents;
(ii) commit or permit to be committed any material waste or change in the
condition or appearance of the Property (including, without limitation, the
construction of any improvements on the Property) except as expressly permitted
under the Mezzanine Loan Documents; (iii) commit or permit the withdrawal or
severing of any gas, oil coal or minerals from the Property within the control
of Seller; or (iv) perform or consent to any zoning, re-zoning or land use
change affecting the Property.

 



9

 

 

(b)          Seller, at its expense, shall deliver to Purchaser the following
documents and information within twenty (20) days after Purchaser’s exercise of
the Option (to the extent such documents are in Seller’s or its agent’s
possession or control as of such date (other than any such documents that were
delivered to Purchaser by Seller in connection with the Mezzanine Loan)): (i)
any title policies, abstracts of title and surveys relating to the Property,
(ii) any engineering and technical reports that concern the Property, including
any soils testing reports, environmental audits, reports of environmental or
hazardous waste inspections or studies, and (iii) any documents relating to any
government programs associated with the use of the Property.

 

20.         Assignment. Purchaser shall have the right to assign its rights
under this Agreement to any Affiliate, without the consent of Seller, by
delivering written notice of the assignment to Seller at any time prior to the
Closing; provided that any assignee of Purchaser’s rights shall assume in
writing all duties, obligations and liabilities of Purchaser under this
Agreement accruing or arising from and after the date of such assignment. Should
Purchaser assign its rights under this Agreement to any party and such
assignment is consented to by Seller, in writing, such consent not to be
unreasonably withheld, conditioned or delayed, then the Purchaser assigning its
rights under this Agreement shall be released from any duties, liabilities or
obligations hereunder accruing or arising from and after the date of such
assignment. Seller shall not have the right to assign or otherwise transfer its
rights under this Agreement to any party, without the prior written consent of
Purchaser, which consent shall not be unreasonably withheld, conditioned or
delayed. For purposes hereof, “Affiliate” means an entity which controls, is in
common control with or is controlled by, another entity. An entity will be
deemed to control another entity if it possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of such
other entity, whether through the ownership of voting securities, by contract or
otherwise.

 

21.         Time of the Essence. Time shall be of the essence in the performance
of all obligations under this Agreement. If Purchaser does not exercise the
Option on or before the Option Expiration Date, as extended in accordance
herewith, the Option shall automatically terminate. If the time period by which
any right, option or election provided under this Agreement must be exercised,
or by which any act required under this Agreement must be performed, or by which
Closing must be held, expires on a Saturday, Sunday or a holiday, then such time
period shall be automatically extended to the next business day.

 

22.         Controlling Law. This Agreement has been entered into under, and
shall be interpreted and construed according to, the laws of the State where the
Property is located.

 

23.         Entire Agreement, Modification. This Agreement and all exhibits
attached hereto constitute the entire and complete agreement between the parties
hereto and supersede any prior oral or written agreements between the parties
with respect to the Property. Seller and Purchaser expressly agree that there
are no oral or written understandings or agreements between them that in any way
change the terms, covenants and conditions set forth in this Agreement, and that
no modification of this Agreement, and no waiver of any of its terms or
conditions, shall be effective unless made in writing and duly executed by
Seller and Purchaser.

 



10

 

 

24.         Notices. All notices provided or permitted to be given under this
agreement must be in writing and shall be served by depositing same in the
United States mail or guaranteed overnight delivery service, or by hand
delivering the same to such person. For purposes of notice, the addresses of the
parties shall be those addresses set forth below their signature blocks at the
end of this Agreement. Except as set forth in Section 7 above, any notice shall
be considered given on the date of hand delivery to all parties to be served,
one (1) business day after consignment to a guaranteed overnight delivery
courier to all parties to be served, or the date ) business days after deposit
in the United States mail to all parties to be served as provided above. By
giving at least ten (10) days’ prior written notice thereof, any party may from
time to time and at any time change its mailing address hereunder.

 

25.         Effective Date. The “Effective Date” of the Agreement shall be the
date of execution and delivery of this Agreement by the last to sign of the
Purchaser and the Seller.

 

26.         Survival. All covenants, agreements, representations and warranties
contained in this Agreement shall survive the Closing, transfer of the Property
to Purchaser and the payment of the Purchase Price, and shall not merge into any
deed delivered at Closing. Additionally, all indemnification obligations of
Seller shall survive the Closing.

 

27.         Binding Effect. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, personal representatives, successors, successors-in-title, and
assigns.

 

28.         Exchange. Each party agrees to cooperate with the other party to
allow that party to participate in a like-kind exchange of other property under
Section 1031 of the Internal Revenue Code, and to execute any additional
documents reasonably necessary to effect the exchange, including, without
limitation, an exchange agreement, provided that the cooperating party bears no
additional expenses, duties, obligations, liabilities, warranties or delays, nor
shall it be required to accept a deed to any exchange property and its name
shall not appear in the chain of title with respect to such exchange property.

 

29.         Condition of Property. Purchaser agrees that they have had full
opportunity to inspect the Property, and at the Closing will accept the Property
in its condition “AS IS” as of the Effective Date and that SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES AS TO THE CONDITION OF THE PROPERTY OTHER THAN
THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN
THE WRITTEN DEEDS, DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED AT CLOSING.

  

11

 



 

30.         Severability. In the event that any term of provision of this Option
is found by a court of competent jurisdiction to be invalid and unenforceable,
the remaining terms and provisions of this Option shall remain in full force and
effect

 

31.         Covenants Running With The Land; Specific Performance. The covenants
and agreements of Seller under this Agreement shall be covenants running with
the land with respect to the Property and shall be binding upon Seller and
Seller’s successors, successors-in-title and assigns. This Agreement and the
Option, shall be specifically enforceable by Purchaser and Purchaser’s heirs,
executors, administrators, personal representatives, successors,
successors-in-title and assigns.

 

32.         Counterparts and Execution and Delivery by Electronic Mail
Transmission. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which, together, shall constitute
one and the same instrument. Furthermore, this Agreement may be executed and
delivered by electronic mail transmission. The parties intend that electronic
mail (e.g. pdf. format) signatures constitute originals signatures and that an
electronic copy or counterparts of this Agreement containing signatures
(original or electronic) of a party is binding upon that party. Each signature
page to any counterpart of this Agreement may be detached from such counterpart
without impairing the legal effect of the signatures thereon and thereafter
attached to another counterpart of this Agreement identical thereto except
having attached to it additional signature pages.

 

33.         Subordination of Agreement to Mortgage Loan. Purchaser and Seller
acknowledge and agree that this Agreement and the rights and obligations of the
parties under this Agreement are subject and subordinate to that certain
$12,384,000.00 construction loan made by Atlantic Capital Bank (such lender and
any holder from time to time of the Senior Loan, “Senior Lender”) to Seller on
or about the date hereof (such loan and any refinancing of such loan, the
“Senior Loan”), and in the event of any foreclosure of the Property by Senior
Lender or its nominee or assignee (or deed in lieu thereof) pursuant to the loan
documents evidencing the Senior Loan, Senior Lender or its nominee or assignee
shall take title to the Property free and clear of this Agreement.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 



12

 



 

IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement as of the
Effective Date.

 

  SELLER:       OXFORD SUMMIT APARTMENTS II LLC, a
Georgia limited liability company             By: Oxford Summit Development II
LLC, a
Georgia limited liability company, its sole
Member and Manager           By: /s/ W. Daniel Faulk, Jr. [Seal]     Name: W.
Daniel Faulk, Jr.     Its: Manager           Dated:  May 7, 2012

 

Seller’s Notice Addresses:           If to Seller: Oxford Summit Apartments II
LLC     One Overton Park     3625 Cumberland Blvd., Suite 500     Atlanta,
Georgia  30339     Attention:  W. Daniel Faulk, Jr.     Email Address:
dfaulk@oxford-properties.com         Plus a copy to: Seyfarth Shaw LLP     1075
Peachtree Street, NE, Suite 2500     Atlanta, Georgia  30309     Attention: 
Steve Kennedy, Esq.     Email Address: skennedy@seyfarth.com         [SIGNATURES
CONTINUED ON NEXT PAGE]

 

 

13

 

 

 

  PURCHASER:       SUMMIT CROSSING MEZZANINE LENDING, LLC, a Georgia limited
liability company           By: Preferred Apartment Advisors, LLC, it’s Agent  
          By: /s/ John A. Williams     Name:  John A. Williams     Its:
President and Chief Executive Officer           Dated:  May 7, 2012

 

Purchaser’s Notice Addresses:     If to Purchaser: Summit Crossing Mezzanine
Lending, LLC   c/o Preferred Apartment Communities, Inc.   3625 Cumberland
Boulevard, Suite 400   Atlanta, GA  30339   Attention:  Leonard A. Silverstein,
Esq.   Email Address: lsilverstein@corporate-holdings.com     Plus a copies to:
Jess A. Pinkerton, Esq.   McKenna Long & Aldridge LLP   303 Peachtree Street  
Suite 5300   Atlanta, Georgia  30308   Email Address: 
jpinkerton@mckennalong.com    

14

 

 

EXHIBIT “A”
TO
PURCHASE OPTiON AGREEMENT

 

LEGAL DESCRIPTION TRACT 2-1

 

ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lots 557, 596, 597, and
598 of the 2nd District 1st Section of Forsyth County, Georgia and being more
particularly described as follows:

 

Beginning at an Iron Pin Set at the Corner common to Land Lots 555, 556, 597,
and 598, said iron pin being the TRUE POINT OF BEGINNING; thence along the Land
Lot Line common to Land Lots 556 and 597 North 89 degrees 07 minutes 40 seconds
East a distance of 1,047.59 feet to a point located at the Land Lot Corner
common to Land Lots 556, 557, 596, and 597; thence continuing along said Land
Lot Line common to Land Lots 557 and 596 North 87 degrees 59 minutes 59 seconds
East a distance of 9.65 feet to a point; thence leaving said Land Lot Line South
01 degrees 39 minutes 18 seconds East a distance of 154.43 feet to a point on
the northwesterly right of way line of Ronald Reagan Boulevard (100’ R/W);
thence continuing along said right of way line the following courses and
distances; South 82 degrees 45 minutes 12 seconds West a distance of 192.28 feet
to a point; thence 517.32 feet along an arc of a curve to the left, said curve
having a radius of 780.00 feet and a chord bearing and distance of South 63
degrees 45 minutes 12 seconds West 507.89 feet to a point; thence South 44
degrees 45 minutes 12 seconds West a distance of 258.55 feet to a point; thence
North 00 degrees 14 minutes 48 seconds West a distance of 42.43 feet to a point;
thence South 89 degrees 45 minutes 12 seconds West a distance of 20.00 feet to a
point; thence South 00 degrees 14 minutes 48 seconds East, 34.14 feet to a
point; thence South 44 degrees 45 minutes 12 seconds West a distance of 158.48
feet to a point in the centerline of an unnamed creek, said point being referred
to as Point “C”; thence following the centerline of said creek and the
meanderings thereof 685 feet more or less to a point located at the intersection
of the centerline of creek and the Southeasterly Right-of-Way Line of Georgia
Highway 400 ( Variable R/W), said point being referred to as Point “E” ( the
terminus of said traverse line); said traverse line from Point “C” to Point “E”
having the following courses and distances: North 19 degrees 17 minutes 58
seconds West a distance of 339.82 feet to a traverse point, said point being
referred to as Point "D"; thence North 78 degrees 05 minutes 11 seconds West a
distance of 361.64 feet to a point, said point being the termination of said
traverse line and Point "E”); thence leaving the centerline of said creek and
continuing along said right-of-way line the following courses and distances:
North 47 degrees 28 minutes 00 seconds East a distance of 146.63 feet to a
Concrete Monument Found; thence North 41 degrees 20 minutes 04 seconds East a
distance of 243.10 feet to an Iron Pin Found (3/4" Open Top Pipe) at the
intersection of said right-of-way line and the Land lot Line common to Land lots
555 and 598; thence leaving said right-of-way line and along said Land Lot Line
South 88 degrees 43 minutes 26 seconds East a distance of 95.93 feet to an Iron
Pin Set and the TRUE POINT OF BEGINNING.

 

Said tract containing 10.45 acres more or less, and being the same property
shown as "Tract 2-1" on that certain Minor Plat, dated May 1, 2012, prepared by
William H. Kelly, Jr., Georgia Registered Land Surveyor No. 2489, of Planners
and Engineers Collaborative, and recorded on May 3, 2012, at Plat Book 133,
Pages 212-215, Forsyth County, Georgia records.

 



 

